 1   Matthew G. Ball (SBN 2088811)
     matthew.ball@klgates.com
 2   Jason N. Haycock (SBN 278983)
     jason.haycock@klgates.com
 3   K&L GATES LLP
     Four Embarcadero Center, Suite 1200
 4   San Francisco, CA 94111
     Telephone: (415) 882-8200
 5   Facsimile: (415) 882-8220

 6
     Attorneys for Defendant
 7   National Australia Bank

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10                                     SACRAMENTO DIVISION

11   THOMAS KENT,                                Case No.: 2:19-CV-01277-MCE-AC

12                        Plaintiff,             STIPULATED REQUEST TO EXTEND
                                                 TIME FOR DEFENDANT NATIONAL
13   vs.                                         AUSTRALIA BANK TO RESPOND TO
                                                 PLAINTIFF’S COMPLAINT
14   CENTURY MANOR TRUST TEXAS
     LIMITED; et al.,
15
                          Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                   2:19-CV-01277-MCE-AC
       STIPULATED REQUEST TO EXTEND TIME FOR NATIONAL AUSTRALIA BANK TO RESPOND TO
                                        COMPLAINT
 1           Pursuant to Local Civil Rule 144(a), and subject to the Court’s approval, Plaintiff Mr. Thomas

 2   Kent (“Plaintiff”) and Defendant National Australia Bank (“NAB”) hereby stipulate and request as

 3   follows:

 4           WHEREAS, the initial date for NAB to respond to Plaintiff’s complaint was November 6,

 5   2019;

 6           WHEREAS, on October 30, 2019, Magistrate Judge Claire issued a Report and

 7   Recommendation, recommending that the matter be dismissed as to all Defendants, Dkt. No. 45;

 8           WHEREAS, the Report and Recommendation did not expressly stay all other matters pending

 9   Judge England’s ruling on the Report and Recommendation, id.;

10           WHEREAS, on November 5, 2019, NAB requested and Plaintiff agreed to, an automatic 28-

11   day extension of time to respond to Plaintiff’s complaint pursuant to Local Rule 144(a), making NAB’s

12   response due December 4, 2019, Dkt. No. 49;

13           WHEREAS, in light of the District Judge’s forthcoming ruling on Magistrate Judge Claire’s

14   Report and Recommendation, which may resolve the case, NAB and Plaintiff agree to an additional

15   37 day extension of time for NAB to respond to Plaintiff’s complaint;

16           NOW THEREFORE, subject to the Court’s approval, NAB and Plaintiff hereby stipulate and

17   agree that the time within which NAB shall have to respond to Plaintiff’s complaint shall be extended

18   by 37 days to January 10, 2020.

19           IT IS SO STIPULATED.

20

21

22

23

24

25

26

27

28
                                             1                       2:19-CV-01277-MCE-AC
         STIPULATED REQUEST TO EXTEND TIME FOR NATIONAL AUSTRALIA BANK TO RESPOND TO
                                          COMPLAINT
 1   DATED: December 2, 2019                    K&L GATES LLP

 2

 3                                             By: /s/ Jason N. Haycock
                                                 JASON N. HAYCOCK
 4

 5                                              Attorneys for Defendant
                                                NATIONAL AUSTRALIA BANK
 6

 7

 8   DATED: December 2, 2019
 9

10                                             By:
                                                 THOMAS KENT
11
                                                Plaintiff pro se
12

13

14         PURSUANT TO STIPULATION, IT IS SO ORDERED that:
15
           National Australia Bank’s response to Plaintiff’s Complaint is due on January 10, 2020.
16

17   Dated: December 2, 2019

18

19

20

21

22

23

24

25

26

27

28
                                             2                       2:19-CV-01277-MCE-AC
         STIPULATED REQUEST TO EXTEND TIME FOR NATIONAL AUSTRALIA BANK TO RESPOND TO
                                          COMPLAINT
